Citation Nr: 0534805	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-35 028	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a head disability. 
 
2.  Entitlement to service connection for knee disability. 
 
3.  Entitlement to an initial evaluation in excess of 20 
percent for right acromioclavicular (AC) joint separation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The RO has reported that the veteran had active duty service 
from February 1960 to March 1964.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2003 
rating decision of the VA Regional Office (RO) in Huntington, 
West Virginia that granted service connection for right AC 
joint separation, evaluated as 20 percent disabling, and 
denied service connection for bilateral knee disability and a 
head condition, claimed as residuals of injury.  

The veteran was afforded a personal hearing before the 
undersigned member of the Board in March 2005.  The 
transcript is of record.

The Board points out that the United States Court of Appeals 
for Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of the original 
award.  


REMAND

The veteran has presented statements to the effect that he 
sustained injury to the head and knees in a serious 
automobile accident during military service.  Review of the 
service medical records do not reflect any treatment for any 
injuries received in the claimed incident, nor is there any 
indication in the record that the accident occurred.  The 
appellant states, however, that two other soldiers were 
involved in the accident with him and can attest to that 
event.  Upon personal hearing on appeal in March 2005, the 
veteran and his representative suggested that statements 
corroborating the accident and showing subsequent treatment 
be sought.  Given that this case is being remanded to the RO, 
the veteran will be allowed time to secure the statements 
from former comrades mentioned by him as ones who can attest 
to the event in question.  

The Board would also point out that there is no medical 
information in the record dated prior to September 2001, 
approximately 37 years after discharge from active duty.  The 
veteran is advised that it would be extremely helpful if 
pertinent clinical records dating back to 1964 were made 
available to VA to support his claims of service connection 
for knee and head disability.  

It is also noted that the veteran receives regular VA 
outpatient treatment, to include medical care for his knees 
and right shoulder.  The most recent records available are 
dated through December 9, 2003.  Therefore, any ensuing VA 
outpatient records should be requested and associated with 
the claims folder.  

The Board observes that the veteran's personnel and service 
medical records were received in 2002.  The RO should thus 
request that the National Personnel Records Center perform a 
search for any additional records that might have become 
associated with the veteran's file during the intervening 
years. 

The Board also notes in this instance that the veteran last 
had a VA compensation examination for right shoulder 
disability in March 2003.  During his personal hearing, the 
veteran's representative indicated that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2005) had not been adequately 
addressed in evaluation of the service-connected disorder.  
In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered in evaluation of 
service-connected musculoskeletal disabilities, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or flare-ups.  See DeLuca v. Brown, 8 Vet.App. 202, 
205-7 (1995).  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination when 
indicated, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1.  The veteran should be contacted and 
informed that he is responsible for 
obtaining statements from those who can 
attest to his involvement in an accident 
and subsequent disability during 
service.  He should be advised to seek 
the assistance of his representative in 
this regard, if necessary. 

2.  The RO should verify the veteran's 
service dates, and should contact the 
National Personnel Records Center for 
any additional information that might 
have become associated with the 
veteran's folder or file since 2002.

3.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who have treated 
him for a knee disability and any 
residuals of head injury since service.  
The RO should attempt to obtain records 
from each health care provider the 
appellant identifies, if not already of 
record.  

4.  All VA outpatient records prepared 
since November 2003 should be requested 
and associated with the claims folder.  

5.  Following a reasonable period of 
time for the receipt of the information 
requested above, the veteran should be 
scheduled for VA examination(s).  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be conducted, and any 
consultations deemed necessary should be 
accomplished.  The report of the 
examination(s) should be comprehensive 
and include a detailed account of all 
manifestations of the service-connected 
right shoulder disability.  The examiner 
should also indicate whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
shoulder.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use.  The 
examiner should express such functional 
loss in terms of additional degrees of 
limitation of motion (beyond that 
clinically shown).

The examiner(s) should also be asked to 
examine the veteran's complaints 
relative to a head disability and knee 
disability.  The veteran's history 
should be considered and a detailed 
review of the veteran's claims file 
should be undertaken.  For each 
diagnosis made relative to either head 
or knee disability, the examiner(s) 
should provide an opinion as to the 
medical probability that it is 
attributable to the veteran's period of 
military service.

6.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

